The Attorney             General of Texas
                                         September        9,    1980
MARK WHITE
Attorney General


                   Mr. Ron Jackson                               Opinion No. MI+2 3 7
                   Executive Director
                   Texas Youth Council                           Re: Whether Texas Youth Council
                   8900 Shoal Creek Boulevard                    may provide residential care to an
                   Austin, Texas 78766                           individual on adult probation

                   Dear Mr. Jackson:

                          The Texas Youth Council (TYC) is presently providix       residential
                   services to three juveniles who were committed to TYC for delinquent
                   conduct pursuant to Title 3 of the Family Code and who, because of
                   different offenses, are also on adult probation.    Two were committed to
                   TYC and were then tried as adults, either after discretionary       transfer
                   pursuant to section 54.02 of the Family Code or for offenses committed
                   after becoming seventeen years of age. The third was initially transferred
                   pursuant to section 54.02, was convicted and placed on adult probation, and
                   was then committed to TYC for delinquent conduct consisting of a felony
                   committed prior to the offense for which he was convicted as an adult.
                   Your question is whether TYC may provide residential care to, and exercise
                   control over, a person who hes been validly committed to TYC for
                   delinquent conduct when such person is also on adult probation.

                          The Texas Youth Council is governed by the Human Resources Code,
                   which became effective September 1, 1979. See section 61.001 et seq.
                   Section 61.001(5) of the Code defines a “delinquentchild’ as a “child adjudged
                   to be a delinquent child under Section 54.03 of the Family Code,” which
                   distinguishes children who engage in “delinquent conduct” from those who
                   merely engage in conduct “indicating a need for swervision.”       The former
                   are &fined in section 51.03 as children who engage in:

                                  (a) . . .conduct, other than a traffic offense, that
                              violates:
                                  (1) a penal law of this state punishable by
                              imprisonment or by confinement in jail; or
                                  (2) a reasonable and lawful order of a juvenile
                              court entered under section 54.04 or 54.05 of this
                              code, including an order prohibiting conduct referred
                              to in Subsection (b)(4) of this section.




                                                     p.   749
Mr. Ron Jackson   - Page Two       (NW-237)




Pursuant to section 54.04(d) of the Family Code, a court may, following a hearing at
which it is adjudged that a child hes engaged in delinquent conduct, commit the child
to the Texas Youth Council.       TYC shall, furthermore,    “accept a child properly
committed to it by a juvenile court even though the child may be 17 years of age or
older at the time of commitment.” Section 54.04(e).

    The Human Resources Code directs TYC to administer the training, diagnostic
treatment, and supervisory facilities and services of the state for “delinquent children”
committed to it and authorize       TYC to utilize state-owned detention, supervisory,
educational,  correctional   and other facilities,  institutions, and agencies for this
purpcee and to enter into agreements with appropriate public or private agencies for
the separate care and treatment of juveniles under its controL Sections 61.002, 61.032,
61.036-.040. Delinquent children, assuming they are not released unconditionally, or
placed on probation or in some institution or agency other than a state training school,
are to be committed to TYC, sections 61.062-.063, which then determines appropriate
treatment and placement of the child. Section 61.071 et seq. TYC may release under
supervision any delinquent child in its custody in accordance with the provisions of
section 61.081, but in any event “shall discharge from its custody a child not already
discharged on his or her 18th birthday.” Section 61.084.

     We think it clear from the foregoing provisions that TYC has jurisdiction of and
control over any child who has been adjudged “delinquent” within the meaning of the
 Human Resources Code and the Family Code and has been properly committed to it
until such time as the child reaches eighteen years of age or is otherwise released from
 its jurisdiction.    We can find nothing that indicates, or even suggests, that TYC
forfeits its jurisdiction over a delinquent child who has been properly committed to it,
.and who would otherwise clearly be under its control and eligible for its services,
 merely because the child is placed on adult probation following conviction of some
other offense.      Accordingly, the answer to your question is that TYC may provide
residential care to, and exercise control over, a child who has been validly committed
for delinquent conduct, notwithstanding that such child is also on probation as an adult.

                                     SUMMARY

               The Texas Youth Council may provide residential care to,
           and exercise control over, a person who has been validly
           committed for delinquent conduct, even though the person is
           also on adult probation.

                                          kwNv.ea&



                                               MARK      WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                                              P.   750
Mr. Ron Jackson   - Page Three   (MW-237)




Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jon Bible
Dawn Bruner
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                   P.   751